IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-22-00149-CV

                      IN THE INTEREST OF A.S., A CHILD


                            From the 361st District Court
                                Brazos County, Texas
                          Trial Court No. 21-001082-CV-361


                                        O P I N I ON


       Ashley appeals from a judgment that terminated her parental rights to her child,

A.S. See TEX. FAM. CODE ANN. §161.001. Ashley's appointed counsel has filed a brief

pursuant to Anders v. California asserting that Ashley's appeal presents no issues of

arguable merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

We agree with counsel's assertion that Ashley's appeal is frivolous and affirm the

judgment of the trial court.

       The procedures set forth in Anders are applicable to appeals of orders terminating

parental rights. In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002, order). Generally,

in order to comply with the requirements of Anders, appointed counsel is required to
comply with certain educational requirements along with the filing of the Anders brief,

which includes advising the appellant that counsel filed the brief pursuant to Anders, that

the appellant has the right to review the record and file a pro se response on his or her

own behalf, and that the appellant has the right to have counsel file a petition for review

on the appellant's behalf in the Texas Supreme Court.

         The Anders brief filed in this proceeding was returned to the attorney

undeliverable and with no forwarding address. Because she was unable to locate or

otherwise communicate with Ashley, counsel for Ashley was unable to comply with the

educational requirements of Anders or to notify Ashley that the Anders brief had been

filed.

         Upon the suggestion that counsel was unable to locate or communicate with

Ashley to inform her of the filing of the Anders brief, this Court required counsel to file

an affidavit describing in detail counsel's efforts to locate her client, Ashley. Counsel for

Ashley has filed an affidavit with this Court which describes her efforts to locate and

communicate with her client. When an Anders brief is filed, we find that minimum due

process may be satisfied if the attorney files an affidavit with the brief that sets forth

counsel's efforts to locate the client. 1 We find that the affidavit filed by counsel for Ashley


1
  We have found no case or statutory authority regarding what efforts are required to locate an absent
parent in civil proceedings such as this where the parent expresses a desire to appeal the judgment
terminating their parental rights but then moves or is unable to be located, and an attorney files an Anders
brief but is unable to inform the missing parent of the filing of the Anders brief. While not statutorily
applicable to this proceeding, we note that the duties of an attorney appointed to represent an unknown or
missing parent or alleged father are set forth in Sections 107.0132 and 107.014 of the Family Code. These
In the Interest of A.S., A Child                                                                     Page 2
was adequate to meet minimum due process requirements for informing Ashley of the

filing of the Anders brief and fulfilling her educational burdens before this Court affirms

the termination of Ashley's parental rights. Ashley has not filed a response or had any

communication with this Court.

        Counsel included a recitation of the facts in the Anders brief and asserted that

counsel reviewed the record for any potentially meritorious issues and determined there

is no non-frivolous issue to raise in this appeal. Counsel's brief discusses the sufficiency

of the evidence relating to all three grounds on which the termination was granted,

including Family Code Section 161.001(b)(1)(D) and (E), as well as the best interest of the

children. Counsel's brief evidences a professional evaluation of the record, and we

conclude that counsel performed the duties required of appointed counsel. See Anders,

386 U.S. at 744; see also In re Schulman, 252 S.W.3d 403, 406-408 (Tex. Crim. App. 2008).

        Upon the filing of the Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See In the Interest of G.P., 503 S.W.3d 531, 536 (Tex. App.—

Waco 2016, pet. denied).           Arguments are frivolous when they "cannot conceivably

persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.




statutes describe the requirements for counsel to follow when unable to locate their clients. Such
procedures would be an appropriate guide in appeals of terminations of parental rights where contact with
a client has been lost and an Anders brief is filed. See TEX. FAM. CODE ANN. §§107.0132, 107.014.


In the Interest of A.S., A Child                                                                  Page 3
Ed. 2d 440 (1988).

        Having carefully reviewed the entire record and the Anders brief, we agree with

counsel that the appeal is frivolous. See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas

2009, pet. denied).         Accordingly, we affirm the trial court's order of termination.

Appointed counsel remains appointed in this case through any proceedings in the Texas

Supreme Court unless otherwise relieved of these duties. See In the Interest of P.M., 520

S.W.3d 24, 27 (Tex. 2016).

CONCLUSION

        Having found no meritorious issues presented in this appeal, we affirm the

judgment of the trial court.

                                                         TOM GRAY
                                                         Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright 2
Affirmed
Opinion delivered and filed August 17, 2022
[CV06]




2
  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.
In the Interest of A.S., A Child                                                                   Page 4